     Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 1 of 9                  PageID #: 227



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

     DEE BLACKWELL                               )
                                                 )
            Plaintiff,                           )
                                                 )
     vs.                                         )       Case No.: 1:19-cv-00433
                                                 )
     GULF COAST EXPRESS                          )
     CARRIERS, INC.                              )
                                                 )
            Defendant.                           )

                                                ORDER

           This matter comes before the Court on the Parties’ Second Joint Motion to Approve

Settlement Agreement, Stipulated Judgment, and Dismissal With Prejudice.

I.         PROCEDURAL HISTORY

           Plaintiff, Dee Blackwell, brought this action under the Fair Labor Standards Act, 29 U.S.C.

§§ 201 et seq. (“FLSA”), against Defendant, Gulf Coast Express Carriers, Inc. Plaintiff alleged that

Defendant violated the FLSA by misclassifying her position as exempt and failing to pay her

overtime compensation for hours worked in excess of 40 in a workweek; however, Defendant

responded that Plaintiff was owed no overtime premium pay because she qualified for the FLSA’s

executive and/or administrative exemptions.

           On November 21, 2019, the Court entered a Rule 16(b) Scheduling Order tailored to meet

the particular circumstances of this FLSA case. (Docket Entry No. 19.) Pursuant to that Order,

Plaintiff served and filed into the record her Verified Answers to the Court’s Interrogatories.

(Docket Entry No. 21.) Plaintiff’s answers indicate that she calculates a maximum damage award

(exclusive of attorney’s fees and costs) of $4,692.00, comprised of $2,346.00 in alleged unpaid

overtime (an average of 10.5 hours of overtime each workweek during her 184 days of

                                                     1
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 2 of 9                    PageID #: 228



employment), and $2,346.00 in liquidated damages. (Id.)

       On January 29, 2020, the Court issued an order staying all pretrial matters because the

Parties notified the Court that a settlement had been reached. (Docket Entry No. 22.) The Parties

filed their first joint motion to approve their initial settlement agreement, and the Court issued an

order for further or revised briefing on certain issues. (Docket Entry Nos. 24-25.) On March 17,

2020, the Court, at the Parties’ request, held a teleconference and extended their deadline to revise,

amend, and/or supplement their initial motion to April 17, 2020. (Docket Entry Nos. 28- 30.)

       The Parties revised the terms of their agreement and now jointly have submitted a second

motion seeking judicial approval of the Settlement Agreement, delineating the legal and factual

bases for their contention that the amended FLSA settlement reflects a reasonable compromise and

is fair under Lynn’s Food. (Docket Entry No. _.)

II.    ANALYSIS

       A.      Required Judicial Approval of FLSA Settlements.

       Congress has dictated that the FLSA provisions are mandatory and, thus, “are not subject to

negotiation or bargaining between employers and employees.” Lynn’s Food Stores, Inc. v. U.S.,

679 F.2d 1350, 1352 (11th Cir. 1982); see also Hogan v. Allstate Beverage Co., 821 F. Supp. 2d

1274, 1281 (M.D. Ala. 2011) (“Settlement of an action under the FLSA differs from settlement of

other claims,” as “the FLSA’s provisions are mandatory and generally not subject to bargaining,

waiver, or modification by contract or settlement.”).

       Employees can settle and release claims under the FLSA in two ways. First, employees can

settle and waive their claims if the Secretary of Labor supervises the payment of unpaid wages by

the employer to the employee. See 29 U.S.C. § 216(c) (2008); Lynn’s Food, 679 F.2d at 1353-54.

Second, in the context of a private lawsuit brought by an employee against an employer (as is the

case here), an employee may settle and release FLSA claims if the parties present the district court


                                                   2
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 3 of 9                    PageID #: 229



with a proposed settlement where there is a bona fide dispute under the FLSA, such as about

coverage or computation of damages, and the district court enters a stipulated judgment approving

the fairness of the settlement. Lynn’s Food, 679 F.2d at 1353; Hogan, 821 F. Supp. 2d at 1281-82;

see also D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 113 n.8 (1946) (discussing propriety of allowing

settlement of FLSA claims where district court has reviewed terms of settlement agreement).

       B.      Whether the Settlement is Fair and Reasonable.

       After careful review of the record, the Court concludes that the Settlement Agreement,

attached as Exhibit 1 to the Parties’ Second Joint Motion, constitutes a fair and reasonable

compromise of one or more bona fide FLSA disputes.

       First, there is a bona fide dispute as to whether Defendant owes Plaintiff any overtime at all.

The bona fide dispute is based on the following: (1) Plaintiff’s verified answers (Docket Entry

No. 21); (2) case law from other jurisdictions referenced by Defendant in support of its position

that the FLSA exemption status applies to Ms. Blackwell; and (3) the résumé Defendant claims

Plaintiff drafted, post-employment, explaining her duties while working at Gulf Coast. Formal

discovery has not been conducted by either party. However, Defendant has at least a colorable

argument that Plaintiff was subject to the FLSA’s executive and/or administrative exemptions, such

that no overtime compensation would be owed. Cf. Crabtree v. Volkert, Inc., No. 11-0529-WS-B,

2013 U.S. Dist. LEXIS 20543, at *8 (S.D. Ala. Feb. 14, 2013).

       Additionally, if the jury were to find Plaintiff was improperly classified as exempt, there is

a bona fide dispute as to amount of overtime Defendant allegedly owes Plaintiff. Plaintiff claims

she is owed a maximum of $2,346 in unpaid overtime (an average of 10.5 hours of overtime each

workweek during her 184 days of employment), exclusive of liquidated damages and attorney’s

fees and costs. (Docket Entry No. 21.) Defendant has produced phone records maintained during

the course of Plaintiff’s employment, which Defendant argues contradict the 10.5 hours of overtime


                                                  3
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 4 of 9                   PageID #: 230



Plaintiff asserts she was allegedly “on call” each workweek and for which she claims she is owed

overtime. Based on this bona fide dispute, a compromise settlement payment of $2,000 in alleged

unpaid overtime instead of the maximum $2,346 amount is fair and reasonable. Thus, $2,000 in

alleged liquidated damages is also fair and reasonable.

       Moreover, there is a bona fide dispute as to whether Plaintiff would be entitled to liquidated

damages under the FLSA. “When the jury finds an employer has violated the FLSA and assesses

compensatory damages, the district court generally must add an award of liquidated damages in an

equal amount.” Morgan v. Family Dollar Stores, 551 F.3d 1233, 1282 (11th Cir. 2008) (citations

omitted). “However, the district court has discretion to reduce or deny liquidated damages if the

employer shows to the satisfaction of the court that the act or omission giving rise to such action

was in good faith and that he had reasonable grounds for believing that his act or omission was not

a violation of the [FLSA].” Id. (internal quotation marks and citation omitted). In its Answer

(Docket Entry No. 6), Defendant asserted defenses relating to its good faith and the imposition of

liquidated damages. Also there is case law in other jurisdictions supportive of Defendant’s position

that dispatchers have been classified as exempt under at least some circumstances. (Docket Entry

No. 6 at 6-7; Exhibit A to Settlement Agreement at 76-87.) Plaintiff disputes that those

circumstances apply to her employment with Defendant. Thus, there is a bona fide dispute as to

whether Plaintiff would be entitled to liquidated damages and, if so, whether the full amount of

compensatory damages or a reduced value would be awarded. See Crabtree, 2013 U.S. Dist.

LEXIS 20543, at *9. Based on this bona fide dispute, a compromise settlement payment of $2,000

in alleged liquidated damages instead of the maximum $2,346 amount is reasonable.

       The Parties discussed attorney’s fees and costs of the action separately after coming to an

agreement on the amount to compensate Plaintiff’s claim for alleged unpaid overtime wages and

liquidated damages. Pursuant to the Settlement Agreement, Defendant has agreed to pay reasonable


                                                 4
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 5 of 9                    PageID #: 231



attorney’s fees and costs of the action accrued by Plaintiff, which amount will be determined by the

Court upon motion by Plaintiff’s attorney. The motion for reasonable attorney’s fees and costs has

been filed and will be ruled on in a separate Order, whereby the Court will apply the “lodestar”

method of calculating fees and the factors enumerated in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir. 1974). Given that the Court will determine reasonableness of the

attorney’s fees and costs, there is no concern of fairness of this aspect of the Settlement Agreement.

Cf. Silva v. Miller, 307 F. App’x 349, 352 (11th Cir. 2009).

       Accordingly, the Court determines that the Parties’ agreed-upon settlement amount of

$4,000 (exclusive of reasonable attorney’s fees and costs, to be determined by the Court) is a fair

and reasonable resolution of one or more bona fide FLSA disputes for purposes of Lynn’s Food.

There are no uncontested wages owed to Plaintiff, and Plaintiff has received a fair deal by being

paid the sum of $4,000 at this stage of the litigation, compared to the maximum $4,692 she could,

but is not guaranteed to, obtain after discovery, motion practice, and trial.

       1.      The Non-Disparagement Provision.

       The Settlement Agreement contains a mutual non-disparagement provision relating to the

terms of the Settlement Agreement, which has a carve out for any truthful statement made in

connection with any legal proceeding or in any investigation by any governmental authority.

Although confidentiality and non-disparagement provisions are generally disfavored, they “have

been approved in FLSA settlements where the provision is bargained for and the plaintiff receives

separate consideration.” Jun Soo Lee v. Guyoungtech USA, Inc., 247 F. Supp. 3d 1257, 1266 (S.D.

Ala. 2017); Scherr v. Cooper Rests., Inc., No. 17-00338-CG-N, 2018 U.S. Dist. LEXIS 76633, at

*8 (S.D. Ala. May 7, 2018) (citing cases) (approving general release and confidentiality provision

in exchange for separate consideration, stating: “In numerous cases, judges have approved

settlement agreements where an employee receives additional consideration in exchange for


                                                   5
    Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 6 of 9                 PageID #: 232



concessions to the employer that go beyond release of the FLSA claim.”).1

        As a condition of settlement and as separate consideration for the mutual non-

disparagement provision, Plaintiff requested that Defendant agree to provide a neutral reference for

Plaintiff to any potential employer who contacts Defendant concerning Plaintiff’s employment

history. Gulf Coast agreed to Plaintiff’s request, which serves as separate consideration for the

mutual non-disparagement provision. Cf. Vela v. Sunnygrove Landscape & Irrigation Maintenance,

LLC, 2018 U.S. Dist. LEXIS 190667, at *7-10 (M.D. Fla. Oct. 4, 2018), report and

recommendation approved, 2018 U.S. Dist. LEXIS 190205 (M.D. Fla. Nov. 7, 2018) (approving

non-cash consideration of neutral reference provision that was negotiated independently and

constituted additional consideration to plaintiff); Caamal v. Shelter Mortg. Co., L.L.C., No. 6:13-

cv-706-Orl-36KRS, 2013 U.S. Dist. LEXIS 138341, at *11 (M.D. Fla. Sep. 5, 2013), report and

recommendation approved, 2013 U.S. Dist. LEXIS 138342 (M.D. Fla. Sept. 26, 2013) (approving

settlement agreement whereby plaintiff received $500.00 and an agreement to provide a neutral

reference in exchange for a general release of claims, a non-disparagement agreement, and a waiver

of future employment).

        The inclusion of this non-disparagement provision, in light of this additional bargained-for

consideration, does not render the settlement unfair or unreasonable. Additionally, because the

settlement figures and Settlement Agreement are matters of public record, the public’s rights have

been adequately protected. See Jun Soo Lee, 247 F. Supp. 3d at 1264-67.

        2      The Release of Wage and Hour Claims.

        The Settlement Agreement contains a release stating as follows:



1
  There is little case law in this District concerning non-disparagement provisions specifically, but
such provisions have been analyzed by other district courts in this Circuit using case law addressing
confidentiality provisions.


                                                 6
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 7 of 9                     PageID #: 233



       In consideration of the payments described above, and other mutual covenants in
       this Agreement, Blackwell knowingly and voluntarily hereby agrees to waive, settle,
       release, and forever discharge (for herself, her heirs, executors, administrators, legal
       representatives and assigns), Gulf Coast, and its heirs, predecessors, successors,
       parents, owners, subsidiaries, affiliated entities, assigns, officials, employees,
       officers, directors, members, managers, affiliates, agents, attorneys, representatives,
       lessees, insurers, and reinsurers, and their respective predecessors, successors and
       assigns (all of whom and which are hereinafter collectively referred to as “Released
       Parties”), from any and all claims, demands, lawsuits, damages, punitive damages,
       duties, obligations, costs, penalties, claims of attorney’s fees (excluding Gulf
       Coast’s agreement to pay reasonable attorney’s fees and costs pertaining to this
       action as outlined above), actions, and causes of action for losses and damages of
       any kind whatsoever arising under or in any manner related to the Lawsuit, the Fair
       Labor Standards Act, and/or any state wage and hour laws.

       This release is not a pervasive or global release of all claims Plaintiff has or may have

against Defendant, although it extends beyond the FLSA claims asserted in this matter to cover all

claims under the Fair Labor Standards Act and/or any state wage and hour laws. Out of an

abundance of caution, the Court will analyze this release under the standard for pervasive releases.

“[P]ervasive releases ‘should be examined closely’ in FLSA cases because of the risk that an

‘employee would unknowingly make a valuable concession to the employer simply to recover

wages that should never have been withheld in the first place,’ and should be approved only where

‘the employee has a full understanding of what he is releasing in exchange for a settlement

award.’” Crabtree, 2013 U.S. Dist. LEXIS 20543, at *17-18 (quoting Hogan, 821 F. Supp.2d at

1284-85).

       The Court finds the release satisfies this standard. The Parties affirm that there is no

indication that Plaintiff has any other viable federal or state wage and hour claims against

Defendant, so there is no reason to believe she would be suffering some substantial detriment or

making a substantial concession by agreeing to this provision. Id. at *18; Luker v. Wilcox Hosp.

Bd., No. 14-0043-WS-B, 2014 U.S. Dist. LEXIS 96303, at *16 (S.D. Ala. July 16, 2014). Further,

this is not a case where Plaintiff is unquestionably owed full compensation on her FLSA claim;

rather, both her exemption status and the amount of unpaid overtime allegedly owed are disputed.
                                                  7
  Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 8 of 9                 PageID #: 234



Crabtree, 2013 U.S. Dist. LEXIS 20543, at *18; Luker, 2014 U.S. Dist. LEXIS 96303, at *16.

Additionally, Plaintiff decided, with the full benefit of legal advice from her qualified and

experienced counsel, to release all federal and state wage and hour claims she has in exchange for

the settlement payment from Defendant. Crabtree, 2013 U.S. Dist. LEXIS 20543, at *19; Luker,

2014 U.S. Dist. LEXIS 96303, at *17.

       Based on these facts and circumstances, this release provision represents a fair, knowing

compromise that does not render the settlement unfair or unreasonable under Lynn’s Food. See

Crabtree, 2013 U.S. Dist. LEXIS 20543, at *19-20; Luker, 2014 U.S. Dist. LEXIS 96303, at

*15-17; cf. Mygrant v. Gulf Coast Rest. Grp., Inc., No. 18-0264-WS-M, 2019 U.S. Dist. LEXIS

198091, at *4-5 (S.D. Ala. Nov. 15, 2019) (approving release of unpleaded federal, state, and

local wage and hour claims in collective action where it is shown the releasing plaintiff was

assigned by counsel).

III.   CONCLUSION

       For all of the foregoing reasons, it is ordered that the Parties’ Second Joint Motion to

Approve Settlement, Stipulated Judgment, and Dismissal with Prejudice (Docket Entry No. _) is

due to be, and the same hereby is, granted. The settlement of Plaintiff’s FLSA claims, as

delineated in the Settlement Agreement attached to Parties’ Second Joint Motion, is approved as

fair and reasonable pursuant to the analysis required by the Eleventh Circuit in Lynn’s Food. The

amount of reasonable attorney’s fees and costs to be awarded to Plaintiff will be determined by

separate Order, and a stipulated final judgment outlining all damages owed to Plaintiff under the

terms of the Settlement Agreement, including reasonable attorney’s fees and costs will be entered

separately after such determination.




                                                8
Case 1:19-cv-00433-C Document 32-2 Filed 04/17/20 Page 9 of 9   PageID #: 235



     DONE AND ORDERED this        day of         , 2020.




                                           UNITED STATES MAGISTRATE JUDGE




                                     9
